Citation Nr: 1131148	
Decision Date: 08/24/11    Archive Date: 09/07/11

DOCKET NO.  07-19 415	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, Connecticut


THE ISSUE

Entitlement to retroactive election of payment of VA disability compensation in lieu of military retirement pay, effective March 1, 1969. 


REPRESENTATION

Appellant represented by:	Charles J. Filardi, Jr., Esq.


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Jason A. Lyons, Counsel

INTRODUCTION

The Veteran served on active duty from October 1966 to February 1969.         

This matter comes before the Board of Veterans' Appeals (Board) on appeal from   a July 2006 decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Hartford, Connecticut, which denied entitlement to the benefit sought.       In January 2007, a hearing was held before a Decision Review Officer (DRO).

Thereafter, in December 2009 the Board issued a decision denying the claim before it. The Veteran appealed the Board's decision to the United States Court of Appeals for Veterans Claims (Court). In November 2010, the Court granted a Joint Motion for Remand by the Veteran's attorney and the Secretary of VA, vacating the December 2009 decision and then remanding the case to the Board.

The appeal is REMANDED to the Regional Office. VA will notify the Veteran if further action is required.


REMAND

The Board is remanding this case for compliance with the terms of the parties'  Joint Motion for Remand. The Veteran has also indicated in his July 2011 response to the Board's correspondence inquiring into the status of his appeal that following the Joint Motion for Remand, he wished to have the case remanded to the RO           (as the Agency of Original Jurisdiction (AOJ)). Hence, the disposition of this case must proceed accordingly. Before discussing how the RO on remand may properly address the terms of the Joint Motion for Remand, the Board recounts the essential case history below. 

The basis upon which the Veteran contends that retroactive election is warranted  for VA disability compensation over military retirement pay, is that RO rating decisions have adjusted his level of VA disability compensation retroactively,           and that the option to elect said compensation should be made retroactive as well.
In its March 1969 rating decision, the RO granted service connection for residuals of multiple gunshot wounds, with an initial 100 percent disability rating, effective from February 21, 1969. The service-connected gunshot wound residuals included below the knee amputation of the left lower extremity, and a fracture of the right femur. The Veteran was also awarded Special Monthly Compensation under              38 U.S.C.A. § 314 (1969) subsection (k) due to anatomical loss of one foot.                   

The Veteran received notification of this decision in March 1969. A notation to the award letter states that enclosed was VA Form 21-651 (Election of Compensation  in Lieu of Retired Pay or Waiver of Retired Pay to Secure Compensation or Pension from Veterans Administration).

In May 1969, the RO received a copy of DD Form 1285 (Request for VA Compensation or Pension Information) from the Retired Pay Division of the       U.S. Army. The form indicated that the Veteran had retired from active duty service for reason of medical disability. It was requested that the RO furnish information on whether the Veteran had elected VA benefits. The RO completed and returned this form to the Retired Pay Division, stating that "Form 21-651 was submitted to the Veteran on March 13, 1969 and he has not waived his retirement pay." 

There is no further documentation on file as to the Veteran's non-election of VA benefits in connection with the original March 1969 RO rating decision.                 

More recently, in April 2005, the Veteran filed a claim alleging clear and unmistakable error (CUE) in the prior March 1969 rating decision, based upon the fact that his award of SMC did not properly take into account the loss of use of both feet. As a result, the Veteran indicated, he should have been entitled to SMC at the higher rate prescribed at 38 U.S.C.A. § 1114(l) (previously found at 38 U.S.C.A.          § 314) rather than at the rate under subsection (k) for loss of one foot. 

In a July 2005 rating decision, the RO granted the Veteran's claim for CUE in the prior March 1969 RO rating decision to the extent it failed to grant SMC under subsection (l) for the anatomical loss of the left foot and loss of use of the right foot. It was observed that service treatment records provided clear evidence of a right sciatic nerve injury with no sensation below the knee and right foot drop. Consequently, the RO awarded SMC at the rate prescribed under subsection (l) retroactive to February 21, 1969. 

Through an August 2005 award letter, the RO notified the Veteran of its decision. The RO further indicated that as the Veteran's VA disability compensation now exceeded his military retirement pay, he would receive monthly disbursements of the former rather than the latter. The VA disability compensation payments were to be made effective May 1, 2005. There would initially be withholding from the amount of retirement pay the Veteran had already received, but after August 1, 2005 the payments would increase to the full amount of VA compensation that was due to him. 

In October 2005 the Veteran filed a Notice of Disagreement with the July 2005 rating decision, requesting retroactive payment of benefits back to March 1, 1969 for the difference between VA disability compensation (including SMC at the subsection (l) rate) and his Army disability retirement pay. The Veteran contended that but for the CUE in the March 1969 RO rating decision, VA disability compensation would have exceed military retirement pay and he would have elected a waiver of military retirement pay and chosen to have received VA benefits.    

Applicable law at the time of the March 1969 RO rating decision at issue precluded receipt of VA disability compensation concurrent with military retirement pay.       38 U.S.C.A. §§ 3104, 3105 (1969); 38 C.F.R. § 3.750 (1969).  

Specifically, 38 C.F.R. § 3.750 provided in pertinent part that:

(a) General. Except as provided in paragraphs (c) of this section and      § 3.751, any person entitled to receive retirement pay based on service  as a member of the Armed Forces . . . may not receive such pay concurrently with benefits payable under laws administered by the Department of Veterans Affairs. The term "retirement pay" includes retired pay and retainer pay.
(b) Election. An officer or enlisted man entitled to retirement pay as well as pension or compensation may elect which of the benefits he desires to receive. An election of retirement pay does not bar him or her from making a subsequent election of the other benefit to which he or she is entitled. An election filed within 1 year from the date of notification of Department of Veterans Affairs entitlement will be considered as "timely filed" for the purpose of § 3.401(e)(1). If the veteran is incompetent, the 1-year period will begin on the date notification is sent to the next friend or fiduciary. In initial determinations, elections may be applied retroactively if the claimant was not advised of his or her right of election and the effect thereof.

(c) Waiver. Any retired member of the Armed Forces...may receive compensation upon filing with the service department concerned a waiver of so much of his retirement pay as is equal in amount to the pension or compensation to which he is entitled. 

The pertinent regulation has since been amended effective December 9, 1976 to reflect the provision under 38 C.F.R. § 3.750(c) that "[i]n the absence of a specific statement to the contrary, the filing of an application for compensation by a veteran entitled to retirement pay constitutes such a waiver." 

Thereafter, Congress enacted Section 641 of the National Defense Authorization Act for Fiscal Year 2004 which permits certain veterans entitled to military retirement pay and receiving disability compensation for a service-connected disability to receive concurrently both retired pay and VA disability compensation. See Pub. L. No. 108-136, 117 Stat. 1392 (2003). To implement the new law, VA has thoroughly revised 38 C.F.R. § 3.750, effective November 20, 2006, to clarify who is eligible for concurrent receipt of disability compensation and military retired pay, who must waive military retired pay to receive disability compensation, and how to file such a waiver. 


This change in the policy towards concurrent receipt of military retirement pay and VA compensation arguably has an impact upon the Veteran's current benefits entitlement. However, as the issue presented in this case is one of retroactive compensation the focus must be limited to the law and regulations as they were previously in effect at the time of the March 1969 rating decision. The subsequent amendments thus are not dispositive in this particular case.

Having set forth the underlying factual circumstances of the instant case, the Board now considers the terms of the Joint Motion. The Joint Motion initially recounts            the Board's finding that the Veteran did not file a waiver of military retirement pay in lieu of VA disability compensation within one year of notification of the     March 1969 RO rating decision awarding him VA benefits. The Joint Motion then raises the issue that the Board never addressed whether the award letter and attached election form were sent to the Veteran's correct address, and the impact that would have on this case. (See 38 C.F.R. § 3.750(b) ("...In initial determinations, elections may be applied retroactively if the claimant was not advised of his or her right of election and the effect thereof.") (emphasis added)).    It is noted in this regard that the March 1969 rating decision and enclosed election form were mailed to one address, while the VA Form DD 1285 generated just two months later indicated an entirely different home address. The Veteran had not submitted any change of address form to explain this discrepancy. Therefore,             the Joint Motion indicated, further inquiry and ultimately, sound explanation, was needed as to whether the Veteran indeed received adequate notice of his right of election, considering the discrepancy in addresses on file.

The Board presently notes that this is a new argument raised on appeal which          was not set forth previously before the Board or the RO, but nonetheless merits appropriate inquiry. To accord the Veteran his request to have the RO (as the AOJ) reconsider this case and the newly stated argument, a remand of this case is                 in order.

In sending this case back to the RO, the Board also points out that there are various other new arguments set forth by the Veteran's attorney in this case. The attorney raises the point that the proper statement of the issue on appeal must be "entitlement to the difference between the VA compensation that was due and military retirement pay received by the Veteran between February 21, 1969 and July 31, 2005." The attorney maintains that had the issue been phrased properly as such by the Board, that the Veterans' Claims Assistance Act of 2000 (VCAA) would apply with its attendant duty to notify and assist procedures. In regard to the current statement of the issue as noted on the title page above, the Board sees no detriment to the Veteran's case, inasmuch as the dispositive question remains the validity of a retroactive election of VA compensation over military retirement pay.                     This notwithstanding, the Veteran's attorney is encouraged to present all relevant argumentation surrounding this contention on appeal before the RO.

The Veteran's attorney also raises the point that contrary to the Board's factual finding in its December 2009 decision, the Veteran's VA compensation was actually greater than military retirement pay even back in 1969 (that is, before the more recent July 2005 that found CUE in the old computation of VA compensation benefits due). Indeed, Veteran's January 2007 DRO hearing testimony appears to reflect an acknowledgement that he did not initially elect VA disability compensation because at that time his military retirement pay provided the greater monetary benefit. That said, all new evidence and information may be presented on this point on remand as well.

Accordingly, the case is REMANDED to the Regional Office for the following action:

The RO should readjudicate the claim on appeal for entitlement to retroactive election of payment of VA disability compensation in lieu of military retirement pay, effective March 1, 1969, in light of all additional evidence and new argumentation received. If the benefit sought on appeal is not granted, the Veteran and his attorney should be furnished with a Supplemental Statement of the Case (SSOC) and afforded an opportunity to respond before the file is returned to           the Board for further appellate consideration.
The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded. Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
DENNIS F. CHIAPPETTA
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal. 38 C.F.R. § 20.1100(b) (2010).


